Citation Nr: 1130671	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  99-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include dysthymic disorder, including as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 15, 1979, to October 16, 1979, when she was honorably discharged due to an erroneous enlistment.

This appeal has a long and complicated procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from a November 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which determined that new and material evidence had not been submitted sufficient to reopen a previously denied claim of service connection for a low back disability.  The RO also denied the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include dysthymic disorder, including as secondary to a low back disability (which was characterized as a service connection claim for chronic severe dysthymic disorder).  

The Board affirmed the RO's November 1997 decision in an April 2002 decision which was vacated and remanded by the United States Court of Appeals for Veterans Claims (Court) pursuant to a January 2003 Joint Motion for Remand (Joint Motion).  In October 2003, the Board essentially reopened the Veteran's previously denied claim and remanded both of the currently appealed claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board then denied both of the Veteran's claims on the merits in October 2004.  The Veteran, through her attorney, filed a motion for reconsideration of the Board's October 2004 decision later that same month.  VA then petitioned the Court to vacate and remand the October 2004 Board decision because the Board lacked jurisdiction to vacate its own decision due to the Veteran's pending appeal at the Court.  In April 2005, the Court granted VA's motion and vacated and remanded the October 2004 Board decision.  

In October 2005, the Board again remanded the Veteran's appeal to the RO/AMC.  In March 2006, the Board again denied the Veteran's claims on the merits.  The Veteran subsequently appealed again to the Court in April 2006.  In July 2006, she also filed a motion for reconsideration of the Board's March 2006 decision.  In December 2006, VA petitioned the Court to vacate and remand the Board's March 2006 decision because the Board lacked jurisdiction to vacate this decision due to the Veteran's pending appeal at the Court.  The Court granted this motion in February 2007, vacating and remanding the Board's March 2006 decision.  

In two separate decisions issued in December 2007, the Board vacated its March 2006 decision and denied both of the Veteran's claims on the merits.  Both VA and the Veteran, through her attorney, filed a Joint Motion with the Court in January 2009 requesting that the Board's December 2007 decision be vacated and remanded.  The Court granted the Joint Motion in July 2009.  


FINDINGS OF FACT

1.  The competent evidence does not show that the Veteran's low back disability, which manifested first several years after her brief period of active service, is related to active service.

2.  Although she is competent to report what happened to her during active service, the Veteran's reported in-service history of in-service low back problems is not credible because it is not supported by a review of her contemporaneous service treatment records; the Veteran also provided conflicting statements concerning her alleged in-service history to her post-service VA and private treating physicians.

3.  The competent evidence does not show that the Veteran's current acquired psychiatric disability other than PTSD, to include dysthymic disorder, which manifested first several decades after her brief period of active service, is related to active service, nor was it caused or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service nor may arthritis of the low back be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  

2.  An acquired psychiatric disability other than PTSD, to include dysthymic disorder, was not incurred in active service; it also was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in September 2001 and in January 2004, VA notified the appellant of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of her claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a low back disability or for an acquired psychiatric disability other than PTSD, to include dysthymic disorder, including as due to a low back disability or to any other service-connected disability.  Because the Veteran was fully informed of the evidence needed to substantiate her claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board acknowledges that the Veteran in this case was not provided with pre-adjudication notice of the Dingess requirements.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds, however, that any error in the lack of pre-adjudication Dingess notice is harmless because VA could not have provided such notice as the currently appealed rating decision was issued in November 1997 well before the enactment of the VCAA.  The Board also finds that any error in not providing the Veteran with pre-adjudication Dingess notice in this case is harmless because she has been represented by an attorney throughout her multiple appeals to the Board and to the Court.  She and her attorney also have presented voluminous medical evidence and lay statements in support of the benefits sought on appeal, including several medical opinions purporting to relate her claimed disabilities to active service.  This demonstrates the Veteran's knowledge of the requirements of a service connection claim.  Further, because both of the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, as discussed above, VCAA notice could not have been provided to the Veteran and her attorney prior to the currently appealed rating decision because that decision was issued in November 1997 before the VCAA's enactment.  The Board also notes that, after the Veteran was provided with VCAA notice in September 2001 and in January 2004, her claims were readjudicated in supplemental statements of the case issued in September 2001 and in February 2004, respectively, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board, although she declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that she is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain her SSA records is required.

VA has obtained a medical opinion concerning the contended etiological relationships between active service and the Veteran's low back and acquired psychiatric disabilities.  The VHA opinion obtained in March 2011 is competent and probative evidence because the VA physician considered the Veteran's entire medical history, reviewed the Veteran's multi-volume claims file, and then provided a full and complete rationale for his opinions concerning the contended etiological relationship between her claimed disabilities and active service.  This March 2011 opinion also addressed the Veteran's prior diagnoses of dorso-lumbar myositis and explained why that diagnosis was not helpful in addressing the contended etiological relationship between the claimed disabilities and active service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Thus, the Board finds the March 2011 examination is adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

The Veteran and her attorney have submitted multiple opinions from several private treating physicians concerning these contended etiological relationships.  A review of the opinions provided by the Veteran and her attorney show that they are based on her reported in-service history.  As will be explained below in greater detail, although the Veteran is competent to report what she alleges happened to her during active service (i.e., that she was discriminated against because of her ethnic heritage and made to perform extremely strenuous physical exercises which led to in-service low back injuries), the Board finds that what she reported to multiple post-service VA and private treating physicians concerning her in-service experiences is not credible because it is not consistent with the facts and circumstances of her 2 months of active service as a trainee.  Nor is what the Veteran reported to her post-service VA and private treating physicians concerning her in-service experiences supported by a review of her contemporaneous service treatment records.  

The Veteran has reported her in-service experiences inconsistently to her post-service treating physicians, casting doubt on the veracity of what she reported.  For example, on VA examination in November 1984, the Veteran denied any history of a back injury (including during her 2 months of active service).  On VA examination in March 1985, however, she reported a history of back pain since active service.  It is not clear why the Veteran's reported in-service history changed in the 4 months that elapsed between her VA examinations in November 1984 and in March 1985.  At her RO hearing in July 1993, the Veteran testified for the first time that she had injured her back during active service.  This assertion is not supported by a review of her service treatment records from her 2 months of active service (as discussed below).  On VA outpatient treatment in October 1993, the Veteran reported for the first time that she had a history of low back pain which had lasted for 10-11 years, or since approximately 1982-1983, which is 3-4 years after her service separation.  In August 1999, the Veteran reported a history of chronic low back pain since 1974, or approximately 5 years prior to active service, and a history of low back pain beginning in service.  In May 2011, the Veteran reported to Dr. Ortiz that she had not experienced any back problems prior to active service.  Given the inconsistent and conflicting medical history reported by the Veteran to multiple post-service VA and private treating physicians, the Board finds that her lay assertions and RO hearing testimony concerning her medical history before, during, and after active service, although competent, are not credible.  Additionally, given the Veteran's inconsistencies in what she reported to the post-service private physicians whose opinions she relies on heavily as support for her claims, the Board finds that these opinions are less than probative on whether her claimed disabilities are related to active service.  See Barr, 21 Vet. App. at 312, and Stefl, 21 Vet. App. at 124-25.

The Veteran contended in May 2011 correspondence submitted directly to the Board, along with a waiver of RO jurisdiction, that the medical opinions supporting her assertions of an etiological relationship between her claimed disabilities and active service were more probative than other medical opinions in the claims file, specifically the May 2011 VHA opinion obtained by the Board.  In advancing an argument concerning the adequacy of the May 2011 VHA opinion, the Veteran appears to be raising a general challenge to the professional competence of the VA physician who provided this opinion.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.  See also Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, whereas here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor her attorney has raised a specific challenge to the professional medical competence or qualifications of the VA physician who provided the May 2011 VHA opinion.  Instead, they have alleged merely that the May 2011 VHA opinion is entitled to less probative value than the other private opinions submitted in support of the Veteran's claims.

Recent Federal Circuit precedent also suggests that VA may rely upon the May 2011 VHA opinion in adjudicating the Veteran's claims of service connection for a low back disability and for an acquired psychiatric disability, including as due to a low back disability.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the Veteran nor her attorney has identified or submitted any evidence or argument that the VA physician who provided the May 2011 VHA opinion was not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's service treatment records and post-service VA and private treatment records, and provide a competent opinion concerning the contended etiological relationship between the Veteran's claimed disabilities and active service.  Instead, they have argued that the probative value of the May 2011 VHA opinion is outweighed by other medical opinion evidence in the claims file.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of the VHA physician (or any other VA examiner) prior to relying on the May 2011 VHA opinion in adjudicating her service connection claims for a low back disability and for an acquired psychiatric disability, including as due to a low back disability.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There has been no showing or even an allegation that the VHA physician who provided the May 2011 VHA opinion was not competent or did not report accurately what he found in his review of the claims file.  Nor is there any evidence that the May 2011 VHA opinion did not include sufficient rationale for the VA physician's conclusions regarding the contended etiological relationship between the Veteran's claimed disabilities and active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also finds that the May 2011 VHA opinion is adequate for evaluation purposes because it addressed fully all of the Veteran's contentions regarding her low back disability and acquired psychiatric disability.  See 38 C.F.R. § 4.2 (2010).  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's claims with no benefit flowing to her.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that she incurred a low back disability during active service.  She specifically contends that, during her brief period of active service as a trainee, she was forced to perform strenuous physical activities for up to 12 hours a day, including being forced to walk several miles collecting trash along a roadside and to clean the women's restroom in her barracks.  She also specifically contends that she was forced to perform these duties during her brief period of active service due to her ethnic heritage.  She contends further that her in-service low back injuries caused or aggravated her current acquired psychiatric disability other than PTSD (diagnosed as dysthymic disorder).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  The Veteran has contended that she was discriminated against based on her ethnic heritage during her brief period of active service and made to perform unusually strenuous physical activities for many days at a time.  She also has contended that these unusually strenuous physical activities resulted in in-service back injuries and a low back disability which she has experienced continuously since service.  Despite the Veteran's continuing assertions to the contrary, a review of her service treatment records shows no complaints of or treatment for any low back problems, to include any alleged injuries incurred following unusually strenuous physical activities, at any time during her 2 months of active service.  The Veteran's service treatment records show instead that, at her enlistment physical examination in April 1979, she reported that she was in good health and denied any relevant pre-service medical history.  Clinical evaluation was normal and no disqualifying defects or communicable diseases were found.  At her separation physical examination in September 1979, the Veteran denied any relevant in-service medical history and reported that she was in good health except for an ear infection for which she was being followed in a medical clinic.  Clinical evaluation was unchanged.  The Veteran's DD Form 214 shows that she was honorably discharged after 2 months and 2 days of active service.  The "Narrative Reason For Separation" was erroneous enlistment.  The Veteran's military occupational specialty (MOS) was trainee.  

The competent post-service evidence shows that, although the Veteran currently experiences a low back disability, it is not related to active service.  It appears that, following service separation in October 1979, the Veteran first was treated for a low back disability in November 1984, or approximately 5 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  On VA examination in November 1984, the Veteran complained of "on and off" low back pain extending from the mid- to low back and exacerbated by prolonged standing.  She did not recall any history of injury.  She reported that her low back pain had begun in 1979 and she had received treatment and evaluation for her back condition while on active service.  Objective examination showed an erect posture, normal gait, mild to moderate dorsal and lumbar kypho-scoliosis, tenderness and swelling with moderate spasms in the lumbar paravertebral musculature, and a normal range of motion.  Neurologic examination was normal.  X-rays of the lumbosacral spine showed minimal spondylotic changes with osteophyte formation on anterior vertebral margins, well-maintained intervertebral spaces, and no evidence of acute bone lesions or kypho-scoliosis.  The diagnoses included developmental lumbar paravertebral myositis.  

On VA examination in March 1985, the Veteran complained of a history of back pain since 1979 after U.S. Army training.  She reported that her low back pain was localized more on the right side of the lower back and radiated downward to the right leg.  She also experienced numbness of the right lower extremity.  This pain made it difficult for her to bend over and straighten up afterwards.  She denied undergoing any testing or being on medication for her low back pain.  Neurologic examination was within normal limits.  Physical examination showed normal muscle tone and motor strength, moderate spasm and tenderness to palpation over the lumbar paravertebral muscles, a full range of motion, negative straight leg raising, and grossly normal sensation except for diminished pinprick on the internal aspect of the lower third of the right lower extremity.  The assessment included lumbar myositis.

The Veteran testified at an RO hearing in July 1993 that she had injured her back during basic training and had been treated at an Army hospital for her back pain during active service.  She also testified that her basic training included very strenuous physical activities, including cleaning out her barracks for a long period of time and picking up trash along a highway.

On VA outpatient treatment in September 1993, the Veteran complained of an exacerbation of pain at the left thoracic area which had begun a few days earlier.  Objective examination showed tenderness in the left thoracic region.  X-rays of the Veteran's dorsal spine showed dorsal spondylosis.  The assessment was degenerative joint disease and myositis.

In October 1993, the Veteran's complaints included lumbar pain which had lasted for 10-11 years (i.e., since 1982 or 1983, which is several years post-service).  She described her low back pain as "like a stabbing sensation" which radiated to the left front chest, left upper trapezius and down to her left hand, and down to her left foot.  Her pain was constant, exacerbated in all positions (sitting, standing, and lying), and required her to perform her activities of daily living "at a very slow pace."  Objective examination showed she ambulated unassisted with an adequate gait, no tenderness when palpated over low back, and no muscle spasms on the lumbosacral paravertebral muscles.  Straight leg raising was to 55 degrees on the right and to 40 degrees on the left.  The assessment included chronic thoracolumbar pain.  Following subsequent outpatient treatment later in October 1993, the assessment was chronic back pain secondary to osteoarthritis.

In November 1994, the Veteran complained of longstanding muscular pain in the low back.  Objective examination showed a painful decreased range of motion of all joints of the entire back.  The impression included general degenerative joint disease.

In August 1996, the Veteran submitted multiple lay statements to the effect that, since her service separation, she had experienced severe low back pain.  These lay statements also were to the effect that she had been healthy and without low back pain prior to her entry on to active service in 1979.

On private evaluation by Dr. Raul Correa Grau, a psychiatrist, in November 1997, the Veteran complained of "pain in the vertebrae" which made her posture "somehow inflexible of the upper trunk."  The Veteran reported that "she was discriminated [against] because of her nationality, stature, and language" during active service in 1979.  She also reported that she had been discriminated against "in a cruel way" due to her height, nationality, and language during active service.  She stated, " I was asked to do an amount of work that lasted 12 hours a day, being asked to walk 6 or 7 kilometers collecting the discarded papers form the roads.  I was followed by a military pickup...After the collection of papers, which lasted many hours under the hot sun, I had to clean the women[s] section including showers and toilets."  She also stated that, within 6 months of her service discharge, she was being seen in "private clinics with back pain."  Dr. Grau concluded that he Veteran's condition, especially her back, began during active service "since we know she was punished and had to walk from 6 to 7 [kilometers] a day for four weeks."  

The Veteran was hospitalized at a VA Medical Center for 5 days in May 1999 for treatment of psychiatric problems.  A summary of her hospital stay indicated that the Veteran complained of "discriminatory treatment she received" while on active service and "she suffers from back pain because of the harsh workout she had to do as an enlisted soldier."  She also denied any other low back complaints.  The Axis III diagnoses included chronic low back pain syndrome.

On VA outpatient treatment in August 1999, the Veteran's complaints included chronic low back pain.  She ambulated independently with assistive devices and was independent in her activities of daily living.  She reported a history of chronic low back pain since 1974 and a history of low back pain "starting during military service."  She rated her low back pain as 8/10 on a pain scale (with 10/10 being the worst pain) and deprived her of sleep.  Objective examination showed poor posture with her chin forward and drooped shoulders, increased thoracic kyphosis, no muscle atrophy, and limited forward flexion and extension of the back due to pain.  X-rays of the lumbosacral spine showed decreased bone density and mild lumbar spondylosis.  The assessment included spine aches and possible myofascial pain versus fibromyalgia syndrome.

In a September 1999 letter, Rosa A. Coca Rivera, M.D., stated that the Veteran had complained of back pain, discomfort, and imbalance since 1979.  The Veteran also reported "she has been having increasing back pain attributed to severe strenuous physical activity requested during active service (military) since 1979."  The Veteran reported further "that there was a language barrier as she didn't speak English."  Dr. Coca Rivera concluded that the Veteran had persistent problems with her back which caused pain, discomfort, and limitation in physical activity.  

On VA outpatient treatment in January 2000, the Veteran's complaints included chronic low back pain.  She denied any new symptoms.  Objective examination showed she ambulated with a 1-point cane, poor posture, no muscle atrophy, tenderness at the lumbosacral spine and right paravertebral muscles, limited back motion secondary to pain, and no sensory deficits.  The assessment included chronic low back pain.

The Board observes that the Veteran was seen for VA examinations in February 2004 and in December 2005.  The Court has held, however, that both of these examination reports are inadequate for VA rating purposes so the Board will not discuss them in this decision.

In a September 2005 opinion, Craig N. Bash, M.D., stated that he had reviewed the Veteran's claims file and medical records, including her service treatment records and post-service medical records.  Dr. Bash stated that a review of the Veteran's records "shows a chronic and consistent complaint of low back pain since her service experience in 1979."  He noted that the first x-ray which showed lumbar degenerative disc disease was in 1984.  He also noted that the Veteran's back condition "is one that resulted from a traumatic event, such as the rigors of basic training at the outset of this Veteran's active duty in the U.S. Army."  Dr. Bash opined that the Veteran suffered from degenerative disc disease "as her primary problem" and this caused her other associated diagnoses, including dorso-lumbar paravertebral myositis.  He also opined that the Veteran's degenerative disc disease and associated pain, spondylosis, myositis, and radiculopathy were caused by active service.  He opined further that the Veteran's dorso-lumbar paravertebral myositis and associated radiculopathy "were also likely caused by the physical regimen required of this Veteran during her active military service."

In an April 2006 opinion, Dr. Bash concluded that there was no new evidence in the December 2005 VA examination which would change his earlier opinion regarding the contended etiological relationship between the Veteran's low back disability and active service.

In a March 2011 VHA opinion, a VA physician stated that he had reviewed the Veteran's claims file, including her service treatment records and post-service VA and private treatment records.  The VA physician noted that there were no complaints of back pain in the Veteran's service treatment records.  There also was no evidence of back injury complaints on either the Veteran's enlistment or separation physical examinations.  There further was no evidence of in-service back injuries in any other medical record in the claims file which was contradictory to the absence of in-service back complaints.  This VA physician stated that the first evidence of back problems in the Veteran's medical record was in 1984, approximately 5 years after her service discharge.  This examiner also was unable to identify any current specific low back disability except for a complaints of chronic lumbar pain syndrome.  The VA physician opined that it was less likely than not that the Veteran's current low back disability was incurred in active service.  His rationale was that no vertebral body spurs were shown in 1984, 5 years after the Veteran's service separation, when x-rays of the dorsal-lumbar spine showed spurs with normal disc spaces and normal vertebral bodies.  He stated that vertebral body spurs were common in women age 36 or more with no preceding history of injury and vertebral body spurs could develop with or without injury and were not proof of preceding injury.  He concluded that the diagnosis of dorso-lumbar myositis was non-specific, vague, obscure, and of minimal value in relation to clarifying the pathologic anatomy of the dorso-lumbar spine.

In a May 2011 opinion, submitted along with a waiver of RO jurisdiction, Nanette A. Ortiz, M.D., stated that the Veteran complained of "continuous strong back pain" which was worsening.  The Veteran also complained of locking in her back which limited her movements and pain with range of motion.  The Veteran was no longer able to tolerate prolonged sitting or standing and had problems finding a comfortable sleeping position.  She also was unable to lift heavy things, bend, squat, or crawl, and climbing and reaching were limited.  She could not tolerate prolonged walking or stair climbing.  She complained further of episodes of back stiffness.  She needed a cane for stability.  She could not perform any household tasks or strenuous activity.  The Veteran denied experiencing any problems prior to active service and stated that, while on active service, she developed "a lot of back pain for which she complained but was not understood due to language barrier.  Her back problems started due to severe strenuous physical activity" on active service.  Dr. Ortiz stated that the Veteran "was discriminated [against] due to her nationality and language.  She spent hours bending and picking up papers from kilometers of street and after that she was sent to broom and mop big areas.  Those kinds of duties were only orders to another soldier and her due to their nationality."  The Veteran reported that, after active service, her back pain had increased and she began seeking treatment for it.  Dr. Ortiz concluded that "it is more probable than not" that the Veteran's current low back disability was related to active service "because of the kind of activity she was realizing while at service."

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board notes that there are several medical opinions from Drs. Grau, Coca-Rivera, Bash, and Ortiz in the claims file which relate the Veteran's current low back disability to active service based on her alleged in-service history of being forced to perform unusually strenuous activities during active service.  The opinions from Drs. Grau, Coca-Rivera, and Ortiz also appear to be based on the Veteran's alleged in-service history of being discriminated against on the basis of her ethnic heritage and being assigned extremely strenuous activities because of this alleged discrimination.  The Veteran also informed each of these examiners that she had experienced low back pain during her brief period of active service and had received in-service treatment for these complaints.  She alternatively contended to these examiners that she was unable to receive appropriate treatment for her alleged in-service low back problems because of a language barrier.  

The Board does not doubt that the Veteran found basic training unusually strenuous as that is the very nature of basic training in the U.S. Army.  As noted elsewhere, however, there is no support in either the Veteran's service treatment records or service personnel records for her assertion of being assigned extremely strenuous activities which resulted in back injuries.  There also is no indication in these records that the Veteran faced a language barrier problem at any time during service which prevented her from seeking treatment or otherwise interfered with treatment for any alleged in-service back injuries.  It appears that she complained of and was treated for ear pain during active service without any indication that a language barrier prevented her from seeking or receiving treatment for this in-service complaint.  Nor is there any support in either the Veteran's service treatment records or service personnel records for her assertions that she complained of or was treated for low back problems at any time during her brief period of active service.  

The Board also notes that the Veteran provided a different in-service history to Dr. Bash than what she provided to Drs. Grau, Coca-Rivera, and Ortiz.  Although the Veteran reported to Drs. Grau, Coca-Rivera, and Ortiz that her back injuries occurred as a result of being forced to perform unusually strenuous physical activities due to discrimination on the basis of her ethnic heritage while on active service, Dr. Bash noted only that the Veteran had reported to him that the "rigors of basic training" had resulted in back injuries during active service.  There is no allegation of any discriminatory treatment or extra in-service duties by the Veteran in either of the opinions prepared by Dr. Bash.  Accordingly, to the extent that medical opinions in the claims file from Drs. Grau, Coca-Rivera, Bash, and Ortiz are based on the Veteran's inaccurately reported in-service history, and because the Veteran also did not report her in-service history consistently to these examiners, the Board finds that these medical opinions are not probative on the issue of whether the Veteran's current low back disability is related to active service.

By contrast, the Board finds the March 2011 VHA opinion competent and probative evidence as to the contended etiological relationship between the Veteran's current low back disability and active service.  The Board acknowledges the Veteran's assertions that she injured her low back during active service and experienced continuous low back pain since service separation.  As the VA examiner noted in the March 2011 VHA opinion, however, there is no evidence in the Veteran's service treatment records of any complaints of or treatment for any back problems at any time during her brief period of active service.  The Veteran has reported her alleged in-service history inconsistently to her post-service VA and private examiners.  As noted above, she denied any history of a back injury on VA examination in November 1984 but reported several months later on VA examination in March 1985 that she had a history of back pain since service.  She also has reported inconsistently whether she, in fact, experienced any  back problems prior to active service or whether her back problems began during active service.  As noted above, the Veteran has contended to different post-service treating physicians that she had no back problems prior to service (as reported on May 2011 outpatient treatment with Dr. Ortiz) and that she experienced low back pain in 1974, several years prior to service (as reported on VA outpatient treatment in August 1999).  Her service treatment records show no complaints of or treatment for any back problems at any time during her 2 months of active service and nothing was seen at her separation physical examination.  The competent post-service evidence also shows that the first back problems were noted in 1984.  Thus, the Veteran's assertions are not supported by any competent evidence of record.  Instead, as the VA examiner noted in March 2011, the first evidence of the Veteran's current low back disability occurred in 1984, approximately 5 years after her service separation.  (The Board notes parenthetically that Dr. Bash also conceded in his opinions that the first objective evidence of the Veteran's back problems occurred in 1984.)  The VA examiner concluded in March 2011 that, although the Veteran had spurs in her lumbosacral spine on x-rays in 1984 when she was age 37, these spurs were common in women age 36 or more with no preceding history or injury, could develop with or without injury, and were not proof of preceding injury.  The VA examiner also concluded in March 2011 that the Veteran's prior diagnosis of dorso-lumbar myositis was non-specific, vague, obscure, and of minimal value for clarifying the pathologic anatomy of her dorso-lumbar spine.  The Veteran also has not identified or submitted any other competent evidence, to include a medical nexus, which is contrary to the March 2011 VHA opinion.  The Board notes in this regard that, although the Veteran and her attorney rely heavily on the opinions from Drs. Grau, Coca-Rivera, Bash, and Ortiz, as support for her service connection claims, these opinions are not as probative for VA purposes because they are based on an inconsistent and inaccurate history (i.e., a history of in-service back injury) that the Board has found not credible.  In summary, the Board finds that service connection for a low back disability is not warranted.

The Veteran also is not entitled to service connection for arthritis of the low back on a presumptive service connection basis.  See 38 C.F.R. §§ 3.307, 3.309.  There is no evidence that the Veteran complained of or was diagnosed as having arthritis of the low back at any time during active service or within the first post-service year (i.e., by October 1980).  As noted above, the first evidence that the Veteran experienced a low back disability occurred in 1984, approximately 5 years after her service separation.  See Maxson, 230 F.3d at 1333.  The Veteran has contended that she experienced low back problems during and immediately after active service but has not identified or submitted any competent evidence supporting these assertions.  Thus, the Board also finds that service connection for arthritis of the low back is not warranted on a presumptive service connection basis.  Id.

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that her symptoms of a low back disability and an acquired psychiatric disability (dysthymic disorder) have been continuous since service.  She asserts that she continued to experience symptoms relating to the low back (low back pain) and an acquired psychiatric disability (crying spells and depression) after she was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either of these disabilities after service separation.  Further, the Board concludes that her assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a low back disability and an acquired psychiatric disability (dysthymic disorder) since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while she now asserts that both of these disabilities began in service, in the more contemporaneous medical history she gave at the service separation examination, she denied any history or complaints of symptoms of low back or psychiatric disabilities.  Specifically, the service separation examination report reflects that the Veteran was examined and her spine and psychiatric system were found to be clinically normal.  Her in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a low back disability for 5 years following active service.  Nor are there complaints or treatment related to a psychiatric disability for 18 years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1979) and initial reported symptoms related to a low back disorder in approximately 1984 (a 5-year gap) and initial reported symptoms related to a psychiatric disability in 1997 (an 18-year gap).  See Maxson, 230 F.3d at 1333, and Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran was examined by VA after service in November 1984, she did not report the onset of low back symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Instead, she told the VA examiner that she could not recall any history of a low back injury.  Similarly, while hospitalized at a VA medical center for treatment of a psychiatric disability in May 1999, the Veteran did not report the onset of psychiatric symptomatology during or soon after service or even indicate that such symptoms were of longstanding duration.  She reported instead that her psychiatric problems dated back only 10 years, or to 1989, which is a decade after her 2 months of active service in 1979.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed VA disability compensation claims for service connection for low back and ear disorders in 1984, several years after service separation, but did not claim service connection for an acquired psychiatric disability or make any mention of any psychiatric symptomatology.  She also did not claim that symptoms of her psychiatric disability began in (or soon after) service until she filed her current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than her previous more contemporaneous in-service histories and her previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claims, the Veteran reported the onset of symptoms to different times.  The Veteran has contended to VA that both her low back and psychiatric disabilities began during active service.  She also has contended that her low back disability caused or aggravated her psychiatric disability.  On VA outpatient treatment in October 1993, the Veteran reported that her lumbar pain had begun only 10-11 years earlier (or in 1982-83), several years after service separation.  The Veteran reported in August 1999, that her history of low back pain went back to 1974, or approximately 5 years prior to service.  This reported history is inconsistent with the medical history she reported at her enlistment physical examination when she entered on to active service in August 1979 and denied any pre-service medical history of low back problems.  This reported history also is inconsistent with other lay statements submitted in August 1996 which are to the effect that the Veteran had no low back problems prior to active service.  Similarly, the Veteran has reported in 1999 that her psychiatric problems dated back only 10 years (i.e., to 1989), or a decade since her 2 months of active service.  All of these inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board finally finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include dysthymic disorder, including as secondary to a low back disability.  There is no evidence in the Veteran's service treatment records that she complained of or was treated for any psychiatric problems, to include dysthymic disorder, at any time during her 2 months of active service (as the VA examiner noted in the March 2011 VHA opinion).  The Veteran's service treatment records show instead that her psychiatric system was evaluated and found to be clinically normal at her enlistment and separation physical examinations.  It appears that, following her service separation in October 1979, the Veteran first was treated for psychiatric complaints when she was evaluated by Dr. Grau in November 1997, or approximately 18 years later.  See Maxson, 230 F.3d at 1333.  At that time, mental status examination of the Veteran showed that she was dressed correctly and simply with spontaneous communication, giving and offering confidential information, an "apparently depressive" attitude with signs of anxiety, high emotion, and anguish about her active service experiences, and no hallucinations or delusions.  The Veteran reported that she had been discriminated against while on active service and asked to perform unusually strenuous activities (as described above).  Dr. Grau noted that the Veteran's "thought process about her period in the Army of the United States was based in [] anguish.  Aside from that, she was alert and with contact with reality."  Dr. Grau opined that the Veteran's mental condition was related causally to her active service.  

As discussed above, Dr. Grau's November 1997 opinion is based on the Veteran's inaccurately and inconsistently reported in-service history of being discriminated against while on active service.  Thus, the Board finds that this opinion is entitled to little probative value on the issue of whether the Veteran's current acquired psychiatric disability, to include dysthymic disorder, is related to active service.  See Wilson, 2 Vet. App. at 614, Reonal, 5 Vet. App.  at 461, Miller, 11 Vet. App. at 348, LeShore, 8 Vet. App. at 409, Bloom, 12 Vet. App. at 187, and Black, 5 Vet. App. at 180.

There is no competent evidence in the Veteran's post-service VA and private treatment records relating her current acquired psychiatric disability other than PTSD, to include dysthymic disorder, to active service on a direct service connection basis.   A VA Medical Center hospital summary dated in May 1999 indicates that, on admission, the Veteran complained of sadness, crying spells, insomnia, anhedonia, lack of energy, poor concentration, and suicidal ideation.  The Veteran reported a history of recurrent depressive episodes since being discharged from active service "10 years ago."  The Veteran also reported that her depression was "secondary to her lack of knowledge of the English language when she joined the service and the discriminatory treatment she received while she was there."  She was treated with anti-depressant and anxiolytic drugs.  It was noted that, when she was interviewed and talked about her active service experiences, "she burst into tears."  There otherwise was no psychomotor retardation or agitation present.  At discharge, she was euthymic, in full contact with reality, not psychotic, and not suicidal or homicidal.  The Axis I diagnosis was atypical depression.    

On VA examination in January 2004, the Veteran complained that, as a result of her chronic back pain, she felt depressed, sad, irritable, and lost interest in her activities of daily living.  She also reported experiencing a loss of energy and fatigue, insomnia, crying spells, an inability to feel pleasure in daily tasks, an inability to concentrate, and feelings of worthlessness.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA and private treatment records.  Mental status examination of the Veteran identified her incorrectly as a male Veteran.  The Veteran walked with a cane and with great difficulties.  She was not spontaneous and had poor eye contact with the VA examiner.  She was in contact with reality.  There was no evidence of psychomotor retardation or agitation, no tics, no tremors, and no abnormal involuntary movement.  There was a coherent and logical thought process.  There was no looseness of associations and no evidence of disorganized speech.  There also was no evidence of delusions or hallucinations, no phobias, no obsessions, and no suicidal ideation.  She was oriented fully.  There was no impairment of thought process or communication or evidence of inappropriate behavior.  The VA examiner opined that the Veteran's dysthymic disorder was precipitated by the physical limitations and chronic pain produced by her chronic low back condition and was related etiologically to dorso-lumbar paravertebral myositis.  The Axis I diagnosis was dysthymic disorder.  

The Board notes that the Veteran's reported medical history of post-service psychiatric problems beginning in approximately 1989 (or 10 years after service), which she reported while hospitalized at a VA Medical Center in May 1999, is inconsistent with her assertion that her current acquired psychiatric disability began during active service.  The Board already has found that the Veteran's low back disability is not related to active service, so the VA examiner's January 2004 opinion is less than probative on the issue of whether the Veteran's acquired psychiatric disability is related to active service.  The Veteran also has not identified or submitted any other competent evidence, to include a medical nexus, which relates her current acquired psychiatric disability to active service.  Thus, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include dysthymic disorder, is not warranted on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304

The Veteran also is not entitled to service connection for an acquired psychiatric disability other than PTSD, to include dysthymic disorder, as secondary to service-connected disability.  The Veteran has contended that her alleged in-service low back injuries caused or aggravated her current acquired psychiatric disability other than PTSD (variously diagnosed as atypical depression and dysthymic disorder).  The Board already has found that service connection for a low back disability is not warranted.  The Veteran's service treatment records also show no complaints of or treatment for any psychiatric disorder as a result of any alleged in-service low back injuries at any time during her 2 months of active service.  Service connection is not in effect for any other disability.  The competent post-service evidence also does not show that a service connected disability caused or aggravated the Veteran's acquired psychiatric disability (dysthymic disorder).  Although Dr. Grau concluded in November 1997 that the Veteran's back condition "got complicated with the nervous condition" and suggested that the low back disability has caused the current acquired psychiatric disability, the Board again has found that Dr. Grau's opinion is entitled to little probative value because it is based on the Veteran's inconsistently and inaccurately reported medical history.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board finds that service connection for an acquired psychiatric disability other than PTSD is not warranted on a secondary service connection basis.  See 38 C.F.R. § 3.310.  

In the March 2011 VHA opinion, after reviewing the claims file, the VA physician opined that the Veteran's current low back disability was not related to her current acquired psychiatric disability (dysthymic disorder).  He opined that the Veteran's low back disability "has no aggravating influence on her psychiatric condition."  His rationale was that there was no evidence of any psychiatric abnormality in the Veteran's medical records before, during or in the first year after her active service.  This VA physician also stated that the diagnosis of dorso-lumbar myositis was not specific, vague, obscure, and of minimal value in clarifying the pathologic anatomy of the Veteran's dorso-lumbar spine.

Dr. Ortiz noted in her May 2011 opinion that the Veteran had presented with frustration at her physical limitations, anxiety, irritability, fatigue, and low energy "nearly every day."  The Veteran also complained of insomnia and "episodes where she isolates herself."  She further complained of episodes of worthlessness, frequent crying spells, and low self-esteem.  She reported that her depressive disorder was associated with her physical inability and chronic pain.  Dr. Ortiz concluded that it was more probable than not that the Veteran's nervous condition was related to active service as secondary to her back pain.  The Board already has found that the Veteran's low back disability is not related to active service.  Thus, the May 2011 opinion of Dr. Ortiz is less than probative on the issue of whether a service-connected disability caused or aggravated the Veteran's claimed psychiatric disability.

The Board acknowledges the Veteran's assertions that her current acquired psychiatric disability (variously diagnosed as atypical depression and dysthymic disorder) is related to active service.  The competent evidence does not support these assertions, however.  The Board acknowledges that Dr. Grau in November 1997, the VA examiner in January 2004, and Dr. Ortiz in May 2011 all purported to relate the Veteran's current acquired psychiatric disorder to active service as secondary to a low back disability.  The VA examiner's January 2004 opinion is not probative on the issue of whether the Veteran's acquired psychiatric disability is related to active service because it is based on the Veteran's assertion of an etiological relationship between her low back disability, which is not related to active service, and her psychiatric problems.  And the Board already has found that both Dr. Grau's November 1997 opinion and Dr. Ortiz's May 2011 opinion are entitled to little probative value because, as explained above, they are based on the Veteran's inconsistently and inaccurately reported in-service medical history of being forced to perform unusually strenuous activities which resulted in back injuries for which she received treatment during service.  Dr. Ortiz also noted in her May 2011 opinion that the Veteran had reported that her depressive disorder was associated with her physical inability and chronic low back pain and then simply repeated the Veteran's opinion as her own medical opinion.  None of these clinicians related the Veteran's acquired psychiatric disability to active service on a direct basis or based on a continuity of symptomatology, the only possible theories of entitlement in this claim given that the Board already has found that service connection for a low back disability is not warranted.  Thus, the Board finds that this evidence is entitled to little probative value.  See Wilson, 2 Vet. App. at 614, Reonal, 5 Vet. App.  at 461, Miller, 11 Vet. App. at 348, LeShore, 8 Vet. App. at 409, Bloom, 12 Vet. App. at 187, and Black, 5 Vet. App. at 180.

By contrast, the VA physician concluded in March 2011 that, because there was no evidence of any psychiatric problems during or immediately after the Veteran's active service, her low back disability had not caused or aggravated her current acquired psychiatric disability.  The Board finds this opinion more probative than the other opinions from Dr. Grau in November 1997, the VA examiner in January 2004, and Dr. Ortiz in May 2011 because the March 2011 VA physician's opinion was not based on the Veteran's inaccurately and inconsistently reported in-service history nor on any assertions by the Veteran that her alleged in-service low back problems had caused or aggravated her current acquired psychiatric disability.  The Veteran also has not identified or submitted any other competent evidence, to include a medical nexus, which demonstrates that her low back disability caused or aggravated her current acquired psychiatric disability.  In summary, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include dysthymic disorder, including as secondary to a low back disability, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than her previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, her previous statements made for treatment purposes, and her own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include dysthymic disorder, including as secondary to a back disability, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


